Citation Nr: 0501182	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  00-02 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for residuals of a right ankle fracture.


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to February 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which granted the veteran's claim for 
service connection for residuals of a right ankle fracture, 
and assigned an initial noncompensable (zero percent) 
disability rating for this disorder.  The veteran filed a 
timely appeal to the initial disability rating assigned by 
the RO.

The Board notes that in September 2004, following a March 
2004 VA examination, the RO issued a rating decision which 
increased the disability evaluation for the veteran's 
service-connected residuals of a right residuals of right 
ankle fracture from noncompensably (zero percent) to 10 
percent disabling, effective back to the veteran's original 
November 1998 date of claim.  The Board notes that in a claim 
for an increased rating, "the claimant will generally be 
presumed to be seeking the maximum available benefit allowed 
by law and regulation, and it follows that such a claim 
remains in controversy where less than the maximum available 
benefit is awarded."  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  There is nothing in the record to show that the 
veteran expressly stated that he was only seeking a 10 
percent rating for his residuals of a right ankle fracture.  
Further, there is no written withdrawal of this issue under 
38 C.F.R. § 20.204 (2003).  Therefore, the issue of an 
increased initial disability rating for residuals of a right 
ankle fracture remains in appellate status.

When this matter was previously before the Board in July 2003 
it was remanded to the RO for further development, to include 
requesting from the veteran the names and addresses of all 
private health care providers who had provided him with 
treatment for his residuals of a right ankle fracture, and 
affording the veteran a new VA examination, which has since 
been accomplished.  The case is now before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The veteran's residuals of a right ankle fracture are 
manifested primarily by limited right ankle motion, most 
recently described as "moderate" by a VA examiner in March 
2004, with some pain, incoordination, and weakness following 
extended activity or repeated motions.   


CONCLUSION OF LAW

The schedular criteria for an initial disability evaluation 
in excess of 10 percent for residuals of a right ankle 
fracture have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 
4.7, 4.10, 4.40, 4.71a, Diagnostic Code 5299-5271 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, Congress passed the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)].  The VCAA 
eliminated the former statutory requirement that claims be 
well-grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).  In this case, 
the veteran's claim was filed in November 1998, prior to the 
November 2000 effective date of the VCAA, and remain pending.  
Thus, the provisions of the VCAA are applicable in this case.  
See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

In the present case, the veteran was provided adequate notice 
as to the evidence needed to substantiate his increased 
initial disability rating claim, as well as notice of the 
specific legal criteria necessary to substantiate his claim.  
The Board concludes that discussions as contained in the 
initial rating decision dated in June 1999, in the statement 
of the case (SOC) issued in November 1999, in the 
supplemental statements of the case (SSOCs) issued in July 
2000 and September 2004, in the Board remand dated in July 
2003, and in correspondence to the veteran have provided him 
with sufficient information regarding the applicable 
regulations regarding the evidence necessary to substantiate 
his claim.  

Furthermore, the Board observes that in a lengthy letter to 
the veteran dated in April 2001, the RO provided the veteran 
with detailed information about the new rights provided under 
the VCAA, including the furnishing of forms and notice of 
incomplete applications under 38 U.S.C.A. § 5102, providing 
notice to claimants of required information and evidence 
under 38 U.S.C.A. § 5103, and the duty to assist claimants 
under 38 U.S.C.A. § 5103A.  The RO described the evidence 
needed to establish the veteran's claim, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran and his 
representative further plainly show through their statements 
and submissions of evidence that the veteran understands the 
nature of the evidence needed to substantiate his claims.  As 
the RO has completely developed the record, the requirement 
that the RO explain the respective responsibility of VA and 
the veteran to provide evidence has been met.  The Board 
concludes that VA does not have any further outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issue on appeal, and that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records, post-service 
VA outpatient treatment notes and examination reports, 
including medical opinions regarding the severity of the 
veteran's disorder, and several personal statements made by 
the veteran in support of his claim.  The RO has obtained all 
pertinent records regarding the issue on appeal and has 
effectively notified the veteran of the evidence required to 
substantiate his claim.  The Board is not aware of any 
additional relevant evidence which is available in connection 
with this appeal, and concludes that all reasonable efforts 
were made by VA to obtain evidence necessary to substantiate 
the veteran's claim.  In light of the foregoing, the Board 
finds that under the circumstances of this case, VA has made 
reasonable efforts to assist the veteran in attempting to 
substantiate his claim and that additional assistance is not 
required.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

The Board also observes that in a recent case, the United 
States Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction (AOJ, or RO in this case).  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, 
in the present case, the appellant's claim was filed and 
initially denied prior to VCAA notice being provided to the 
appellant.  Nevertheless, the Court in Pelegrini II noted 
that such requirement did not render a rating decision 
promulgated prior to providing the veteran full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the claimant.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not specify how the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  There is no basis 
for concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also  38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in April 2001 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the initial 
transfer and certification of the appellant's case to the 
Board in July 2003, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated and an SSOC was provided to the 
appellant in September 2004.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  Indeed, 
the appellant has submitted numerous statements to VA showing 
why he believes he is entitled to an increased rating for his 
residuals of a right ankle fracture.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.   

The veteran has claimed entitlement to an increased 
disability rating for his service-connected residuals of a 
right ankle fracture.  This is an original claim placed in 
appellate status by a notice of disagreement (NOD) taking 
exception to the initial rating awards dated in June 1999.  
Under these circumstances, VA must attempt to obtain all such 
medical evidence as is necessary to evaluate the severity of 
the veteran's disability from the effective date of service 
connection to the present.  Fenderson v. West, 12 Vet. App. 
119, 127 (1999), citing Goss v. Brown, 9 Vet. App. 109, 114 
(1996); Floyd v. Brown, 9 Vet. App. 88, 98 (1996); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  See also 38 C.F.R. 
§ 4.2 (ratings to be assigned "in the light of the whole 
recorded history").  This obligation was satisfied by the 
various examinations and treatment reports described below, 
and the Board is satisfied that all relevant facts have been 
properly and sufficiently developed.  In addition, in cases 
where the claim for a higher evaluation stems from an initial 
grant of service connection for the disability at issue, as 
here, "staged" ratings may be assigned if there is a 
material change in the degree of disability during the 
pendency of the appeal.  See generally Fenderson, 12 Vet. App 
at 119. 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2003).

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous.  See 38 C.F.R. §§ 4.20, 
4.27.  See also Lendenmann v. Principi, 3 Vet. App. 345, 349-
350 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

Evidence relevant to the severity of the veteran's residuals 
of a right ankle fracture includes his service medical 
records, which show that the veteran sustained a fracture to 
the distal tip of the right fibula in May 1970.  He was 
treated with a cast of the ankle joint, and received follow-
up treatment for several months thereafter.  At the time of a 
Report of Medical Examination at service separation in 
February 1971, the veteran's lower extremities were found to 
be "normal," and no complaints or findings of any residuals 
of his May 1970 fracture were noted.

The first post-service medical evidence relating to the 
veteran's inservice fracture is the report of a VA 
examination conducted in March 1999.  At that time, the 
veteran complained of occasional difficulty with his right 
ankle.  Examination of the veteran's right ankle revealed 
dorsiflexion to 40 degrees and plantar flexion to 40 degrees.  
Range of motion of both ankles was equal.  Both dorsiflexion 
and plantar flexion of the right ankle against resistance 
were good.  Inversion of the right foot was to 30 degrees, 
and eversion was to 20 degrees.  Following this examination, 
the examiner rendered a diagnosis of a service-connected 
fracture of the right ankle with "minimal to moderate" 
present symptoms.

The veteran again underwent a VA examination in April 2000.  
At that time, the veteran complained of intermittent joint 
pain in the right ankle.  The examiner noted that x-rays had 
ruled out degenerative arthritis in the right ankle.  No 
relevant examination findings were noted, and a general 
diagnosis of multiple joint arthralgias was rendered.

In March 2004, following a Board remand, the veteran again 
underwent a VA examination of the right ankle.  At that time, 
the examiner noted that she had reviewed the veteran's claims 
file in conjunction with his examination.  Range of motion 
testing of the right ankle revealed the following:  ankle 
dorsiflexion to 15 degrees, with 20 being normal; plantar 
flexion to 40, with 45 being normal; eversion to 10, with 20 
being normal, and inversion to 15, with 30 being normal.  
There was decreased range of motion by 5 degrees in the right 
ankle after partial squats times four with incoordination of 
the right ankle also noted with some incoordination during 
walking.  The examiner characterized the limitation of motion 
of the veteran's right ankle as "moderate."  Following a 
review of x-rays, the examiner concluded that "mild 
arthritic changes could be present and the [x-ray] report 
reads no advanced arthritic changes."

The examiner opined that there was a decreased range of right 
ankle motion by 5 degrees due to pain, flare-ups and repeated 
use over time.  She stated that there was no ankylosis of the 
ankle.  The veteran stated that precipitating factors for 
ankle pain included cold weather and alleviating factors 
included pain medications.  He stated that the pain increased 
with walking and flare-ups.  The veteran also stated that he 
had been a mechanic in the past and could not lean over the 
front of a car or truck to work on the motor because his 
ankle would give way.  He also reported that he could not 
climb ladders.  The examiner noted that there was no evidence 
of any episodes of ankle dislocation, recurrent subluxation, 
inflammation or constitutional symptoms, or varus or valgus 
angulation.  The examiner's final impression was of "post-
traumatic arthritis right ankle, however no advanced 
arthritic changes in the right ankle, status post fracture, 
right ankle in 1970."  The examiner also stated that there 
was incoordination and pain on movement attributable to the 
service-connected disability with additional loss of range of 
motion of 5 degrees.  In addition, the weakened movement 
became 3/5 in the dorsiflexion and plantar flexion against 
resistance after partial squatting times four.

VA outpatient treatment notes dated from March 1998 to April 
2003 contain no evidence of any recorded complaints or 
diagnoses of, or treatment for, residuals of a right ankle 
fracture.

The veteran's residuals of a right ankle fracture have been 
evaluated as 10 percent disabling by analogy to the 
provisions of 38 C.F.R. § 4.71a, DC 5271, pursuant to which 
the severity of limitation of motion of the ankle is rated.  
Under this code, moderate limitation of ankle motion warrants 
a 10 percent rating.  Marked limitation of ankle motion 
warrants a 20 percent rating.  38 C.F.R. § 4.71a, DC 5271.

A review of the evidence detailed above reveals that, 
overall, the veteran's right ankle disorder is no more than 
moderate in severity, warranting a 10 percent rating under DC 
5271.  The primary finding on examinations has been of 
limited right ankle motion, most recently described as 
"moderate" by the VA examiner in March 2004, with some 
pain, incoordination, and weakness following extended 
activity or repeated motions.  X-ray findings have been 
minimal, and clinical findings other than limitation of 
motion have been minimal, with no evidence of episodes of 
ankle dislocation, recurrent subluxation, inflammation or 
constitutional symptoms, or varus or valgus angulation.

The Board notes that the Court has held that evaluation of a 
service-connected disability involving a joint rated on 
limitation of motion requires adequate consideration of 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45. See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this regard, the 
Board acknowledges that the veteran has complained of flare-
ups with activity, which caused him pain in the ankle.  He 
has also been found to have pain, incoordination and weakness 
with repeated range of motion testing and use.  However, the 
Board finds that the 10 percent rating assigned under DC 5271 
for "moderate" right ankle limited motion adequately 
compensates the veteran for these factors, since this 
activity only resulted in an additional 5 degrees of limited 
motion.  In addition, the Board observes that this is 
consistent with the VA examiner's March 2004 findings, since, 
even after repeated use and squatting, and explicitly taking 
into consideration the additional limitation of motion and 
incoordination caused by these actions, he characterized the 
veteran's overall limitation of ankle motion as being only 
"moderate."  Finally, it is consistent with the opinion of 
the VA examiner in March 1999, who characterized the 
veteran's right ankle symptomatology as "minimal to 
moderate."  Thus, the Board finds that consideration of 
these factors does not result in a higher disability rating.

The Board has also considered whether the veteran is entitled 
to a higher disability rating under the provisions of other 
applicable code sections.  In this regard, the Board has 
considered rating the veteran's disability under the 
provisions for evaluating arthritis, in light of the opinion 
by the VA examiner in March 2004, following a review of x-ray 
results, that "mild arthritic changes could be present."

In light of the fact that the veteran suffered a traumatic 
fracture to the right ankle in service, the Board has 
considered evaluating the veteran's residuals of right ankle 
fracture under the provisions of 38 C.F.R. § 4.71a, DC 5010, 
pursuant to which the severity of traumatic arthritis is 
evaluated.  DC 5010 states that traumatic arthritis is to be 
rated as degenerative arthritis under DC 5003.  However, DC 
5003, in turn, states that the severity of degenerative 
arthritis, established by X-ray findings, is to be rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints affected.  
As the veteran's right ankle disability is currently being 
evaluated under DC 5271 on the basis of limited motion, a 
separate evaluation for arthritis of the ankle would 
constitute impermissible pyramiding.  See 38 C.F.R. § 4.14 
(2003).  

The Board has also considered the application of other ankle 
codes.  However, as the evidence indicates that the veteran 
does not have right ankle ankylosis, neither DC 5270, 
pursuant to which the severity of ankle ankylosis is 
evaluated, or DC 5272, pursuant to which the severity of 
subtalar or talar joint ankylosis is evaluated, is 
appropriate.  Similarly, as there is no evidence of malunion 
of the os calcis or astragalus, as contemplated by DC 5273, 
or astragalectomy, as contemplated under DC 5274, a rating 
under these codes is not appropriate.

In reaching the foregoing decision to deny an increased 
initial rating for the disability at issue, the Board has 
also given consideration to the potential application of 
38 C.F.R. § 3.321(b)(1) (2003).  In this regard, however, the 
evidence does not show an exceptional or unusual disability 
picture as would render impractical the application of the 
regular schedular rating standards.  The current evidence of 
record does not demonstrate, nor has it been contended, that 
this disability has resulted in frequent periods of 
hospitalization.  Moreover, while this disability may have an 
adverse effect upon employment, as noted by the veteran, it 
bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  Accordingly, 
with the lack of evidence showing unusual disability not 
contemplated by the Rating Schedule, the Board concludes that 
a remand to the RO, for referral of this issue to the VA 
Central Office for consideration of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321, is not warranted. 


ORDER

An initial disability rating in excess of 10 percent for 
residuals of a right ankle fracture is denied.



	                        
____________________________________________
	S. L. Kennedy 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


